DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
Claims 1-14 are pending in the application and are hereby examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “at least one whipping agent/aerator (usually a protein)”. The phrase “usually” renders the claim indefinite for the reason that it is unclear whether the limitation following the phrase (e.g., a protein) is part of the claimed invention.  See MPEP § 2173.05(d).
Claims 6-14 depend from claim 5 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rifkin US Patent Application Publication No. 2017/0258913 (hereinafter “Rifkin”).
Regarding claim 1, Rifkin teaches a non-frozen confectionery consisting of an aerated core and a coating covering the core, wherein the core comprises L-Theanine (0007; 0037; 0027; 0032).
Regarding claims 5 and 13-14, Rifkin teaches that the aerated core comprises sugar, sugar substitute, water, air, a whipping agent such as albumen, and a flavor (0007; 0010; 0012; 0015-0016).
Regarding claim 7, Rifkin teaches that the aerated core comprises  a sugar such as sucrose and corn syrup (0012).
Regarding claims 8-10, Rifkin teaches that the aerated core comprises 0.5-3% water (0007).
Claims 1, 4-5, 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shingo JP2015186455 A (hereinafter “Shingo”).
Regarding claims 1, 4-5, 7 and 13-14, Shingo teaches a non-frozen confectionery (e.g., marshmallow) comprising a) an aerated core which comprises sucrose (e.g., granulated sugar), water, air, a whipping agent such as gelatin, a flavoring such as matcha, orange, coffee, etc., and b) a coating (0010; 0037-0038; 0040; 0043; 0048). Matcha is known to contain L-theanine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rifkin as applied to claims 1 and 5 above.
Regarding claim 6, Rifkin teaches that the aerated core comprises 10-85% a sugar such as sucrose and corn syrup (0012). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 12, Rifkin teaches that the aerated core comprises no more than 10% a whipping agent such as egg albumin (0015-0016). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo as applied to claims 1 and 5.
Regarding claims 2-3, Shingo as recited above teaches a marshmallow comprising L-theanine provided by Matcha. Shingo is silent regarding the amount of L-theanine in the marshmallow core. However, since the amount of L-theanine in the core of marshmallow depends on the amount of matcha added, and that the matcha is added as a flavor ingredient, a skilled artisan would have been motivated to manipulate the amount of matcha added so as to obtain a final marshmallow product with desired amount of green tea flavor. As such, the amount of L-theanine as recited in the claims 2-3 are merely obvious variant of the prior art.
Regarding claim 11, a marshmallow is known to contain 40-60% air. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo as applied to claims 1 and 5 above, further in view of  Pandey US Patent Application Publication No. 2007/0026129 (hereinafter “Pandey”).
Regarding claims 6, 8-10 and 12, Shingo as recited above teaches that the marshmallow comprising sugar, water and a whipping agent, but is silent regarding the amounts of each.
In the same field of endeavor, Pandey teaches that a marshmallow should contain 37-75% sugar, 10-30% water, and  0.01-20% a whipping agent (0010; 0018; 0023; 0025).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shingo by including the amounts of sugar, water and whipping agent as disclosed by Pandey with reasonable expectation of success, for the reason that prior art has established that those amounts are suitable for a marshmallow. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey US Patent Application Publication No. 2007/0026129 (hereinafter “Pandey”) in view of Ozeki US Patent Application Publication No. 2002/0188025 (hereinafter “Ozeki”).
Regarding claims 1 and 4, Pandey teaches a non-frozen confectionery such as marshmallow comprising an aerated core and a coating covering the core (0025; 0029-0030).
Pandey is silent regarding the core comprising L-theanine. 
Ozeki teaches including a composition comprising L-theanine in a food such as candy, wherein theanine in the composition could moderate sleep disorder and promote sleep; Ozeki further teaches that the safety of the theanine used in the present invention is high. In addition, L-theanine is known as the main component of deliciousness (umami) of tea, and is also used as a food additive for the use of deliciousness, and there is no limitation in its amount (0011-0012; 0015-0016; 0021; 0028).
Both Pandey and Ozeki are directed to food products such as candy (marshmallow is an aerated candy). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pandey by including L-theanine in the marshmallow of Pandey with reasonable expectation, for the reason that prior art has recognized that including L-theanine in a food such as candy would result a food that could moderate sleep disorder and promote sleep.
Regarding claims 2-3, Pandey in view of Ozeki as recited above teaches a marshmallow that comprises L-theanine but is silent regarding the amount of it. However, where prior art recognizes that  L-theanine could deliver the benefit of promoting sleep and there is no limitation in its amount to be used, a skilled artisan would have been motivated to manipulate the amount of it in the marshmallow such that the resultant aerated food could effectively promote sleep after being taken. As such, the amount of L-theanine as recited in claims 2-3 are merely obvious variants of the prior art.
Regarding claims 5 and 13-14, Pandey teaches that the aerated core comprises sugar, water, air, a whipping agent such as egg albumen and a flavor ingredient (0010; 0012; 0018).
Regarding claim 6, Pandey teaches that the aerated core comprises 37-75% sugar (0010). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 7, Pandey teaches that the sugar can be sucrose or corn syrup (0010; 0023).
Regarding claim 8-10. Pandey teaches that the aerated core comprises 10-30% water. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 11, a marshmallow is known to contain 40-60% air. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 12, Pandey teaches 0.01-20% a whipping agent (0020). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793